Montgomery, J.
(dissenting). I am notable to agree with my brethren that the statement of the agent, Press-burg, to the defendant, to the effect that he would see his employers before making a proposition to defendant, was notice of a want of authority to sell the piano. Nor do I think that the proposition to sell at the price of $200 was conclusively, and as matter of law, notice of a want of authority. I think, therefore, there was a question for the jury, and dissent from the conclusion of the majority for this reason.